Exhibit 10.3

 

NAVTEQ CORPORATION

2001 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR FRENCH EMPLOYEES

 


1.     NOTICE OF AWARD.

                                           [Grantee’s Name]

                                           [Grantee’s Address]

                                          

NAVTEQ Corporation (the “Company”) is pleased to advise you that, pursuant to
the Company’s 2001 Stock Incentive Plan (the “Plan”), the Board has granted to
you (“you” or “Grantee”) an award of                    restricted stock units
(the “Restricted Units”), effective as of                                       
(the “Date of Grant”), subject to the terms and conditions set forth in this
Restricted Stock Unit Agreement (the “Agreement”).  Any capitalized terms used
herein and not defined herein have the meanings set forth in the Plan.


2.     ISSUANCE OF RESTRICTED UNITS.  THE RESTRICTED UNITS SHALL BE AWARDED TO
YOU AS OF THE DATE OF GRANT.  EACH RESTRICTED UNIT SHALL BE EQUIVALENT IN VALUE
TO ONE SHARE OF COMMON STOCK AND SHALL ENTITLE YOU TO RECEIVE FROM THE COMPANY
ON THE VESTING DATE (AS DEFINED HEREIN) ONE SHARE OF COMMON STOCK FOR EACH
RESTRICTED UNIT.


3.     VESTING OF RESTRICTED UNITS.

A.     EXCEPT AS PROVIDED IN SECTION 3(B) AND SECTION 4, THE RESTRICTED UNITS
SHALL VEST RATABLY IN ANNUAL INSTALLMENTS AT A RATE OF TWENTY-FIVE PERCENT (25%)
PER YEAR OVER A FOUR (4) YEAR PERIOD BEGINNING ON THE FIRST ANNIVERSARY OF THE
DATE OF GRANT AND CONTINUING ON THE THREE (3) ANNIVERSARIES OF THE DATE OF GRANT
THEREAFTER (WITH EACH SUCH ANNIVERSARY A “VESTING DATE”), PROVIDED, HOWEVER,
THAT IN THE EVENT YOU DO NOT MAINTAIN YOUR CONTINUOUS STATUS WITH THE COMPANY OR
A SUBSIDIARY UNTIL ANY GIVEN VESTING DATE, ALL OF THE RESTRICTED UNITS THAT HAVE
NOT YET BECOME NONFORFEITABLE SHALL BE FORFEITED IMMEDIATELY UPON THE
TERMINATION OF YOUR CONTINUOUS STATUS.

If, at any time, you cease to be an Employee of the Company but you continue to
provide bona fide services in a different capacity following such cessation,
including without limitation as a Director, Consultant or independent
contractor, then a termination of your Continuous Status shall not be deemed to
have occurred for purposes of this Agreement upon such change in relationship. 
Likewise, your Continuous Status shall not be considered interrupted in the case
of any absence approved by the Company or due to a transfer between locations of
the Company or between the Company, its Affiliates or any successor.

 

- 1 -

--------------------------------------------------------------------------------


 

B.     NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF YOU COMMIT AN ACT OF
MISCONDUCT, ANY RESTRICTED UNITS WHICH HAVE NOT PRIOR TO THE DATE OF SUCH
MISCONDUCT BECOME NONFORFEITABLE, OR WHICH HAVE BECOME NONFORFEITABLE BUT HAVE
NOT YET BEEN DISTRIBUTED, WILL IMMEDIATELY AND AUTOMATICALLY, WITHOUT ANY ACTION
ON THE PART OF THE COMPANY, BE FORFEITED AND SHALL IMMEDIATELY REVERT TO THE
PLAN.


4.     VESTING UPON CHANGE IN CONTROL.  UPON THE OCCURRENCE OF A CHANGE IN
CONTROL (AS DEFINED IN THE PLAN), THE ADMINISTRATOR MAY TAKE SUCH ACTIONS AS IT,
IN ITS SOLE DISCRETION, DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION, THE
ACCELERATION OF VESTING OF RESTRICTED UNITS, THE DISTRIBUTION OF SHARES OF
COMMON STOCK UNDERLYING THE RESTRICTED UNITS OR THE SUBSTITUTION OF EQUIVALENT
AWARDS OF THE SURVIVING OR SUCCESSOR ENTITY OR A PARENT THEREOF.


5.     RIGHTS AS STOCKHOLDER.  YOU SHALL NOT HAVE DIVIDEND, VOTING OR ANY OTHER
RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE RESTRICTED UNITS.


6.     DELIVERY OF SHARES.  AS SOON AS PRACTICABLE FOLLOWING THE DATE THE
RESTRICTED UNITS BECOME NONFORFEITABLE IN ACCORDANCE WITH SECTION 3 ABOVE (THE
“DELIVERY DATE”), AND SUBJECT TO YOUR SATISFACTION OF ANY WITHHOLDING
OBLIGATIONS, YOU SHALL RECEIVE STOCK CERTIFICATES (THE “CERTIFICATES”)
EVIDENCING THE CONVERSION OF RESTRICTED UNITS INTO SHARES.  THE CERTIFICATES
SHALL BE ISSUED TO YOU AS OF THE DELIVERY DATE AND REGISTERED IN YOUR NAME.


7.     ADJUSTMENTS.  IF THE SHARES, AS PRESENTLY CONSTITUTED, SHALL BE CHANGED
INTO OR EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OR OTHER SECURITIES
OF THE COMPANY OR OF ANOTHER CORPORATION (WHETHER BY REASON OF MERGER,
CONSOLIDATION, RECAPITALIZATION, RECLASSIFICATION, STOCK SPLIT, SPINOFF,
COMBINATION OF SHARES OR OTHERWISE), OR IF THE NUMBER OF SUCH SHARES SHALL BE
INCREASED THROUGH THE PAYMENT OF A STOCK DIVIDEND OR OTHER SIMILAR EVENT, THEN
THERE SHALL BE SUBSTITUTED FOR OR ADDED TO EACH RESTRICTED UNIT, THE NUMBER AND
KIND OF SHARES OF STOCK OR OTHER SECURITIES AS IS APPROPRIATE TO REFLECT THAT
EVENT AS DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION.


8.     CASH SETTLEMENTS.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
WHENEVER SHARES WOULD OTHERWISE BE DISTRIBUTABLE IN RESPECT OF RESTRICTED UNITS,
THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY SETTLE ALL OR ANY PORTION OF
THOSE RESTRICTED UNITS IN CASH EQUAL TO THE FAIR MARKET VALUE OF THE SHARES THAT
WOULD OTHERWISE HAVE BEEN DISTRIBUTABLE.


9.     DEFERRAL ELECTION.  THE ADMINISTRATOR, AT SUCH TIMES AND IN SUCH MANNER
AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, MAY ALLOW YOU
TO DEFER DELIVERY OF THE SHARES THAT WOULD OTHERWISE BE DUE BY VIRTUE OF THE
LAPSE OF THE VESTING REQUIREMENTS AS SET FORTH IN SECTION 3.


10.   WITHHOLDING OF TAXES.  THE COMPANY SHALL HAVE THE RIGHT TO DEDUCT FROM ANY
PAYMENT OF ANY KIND (INCLUDING SALARY OR BONUS) OTHERWISE DUE TO YOU, AN AMOUNT
EQUAL TO ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD IN CONNECTION WITH THE AWARD, DEFERRAL OR SETTLEMENT OF THE RESTRICTED
UNITS OR OTHER SECURITIES PURSUANT TO THIS AGREEMENT.  THE COMPANY SHALL ALSO
HAVE THE RIGHT TO WITHHOLD SHARES DELIVERABLE UPON VESTING OF THE RESTRICTED
UNITS TO SATISFY, IN WHOLE OR IN PART, THE AMOUNT THE COMPANY IS REQUIRED TO
WITHHOLD FOR TAXES IN CONNECTION WITH THE AWARD, DEFERRAL OR SETTLEMENT OF THE
RESTRICTED UNITS OR


 


- 2 -

--------------------------------------------------------------------------------



 


OTHER SECURITIES PURSUANT TO THIS AGREEMENT.  THE FAIR MARKET VALUE OF THE
SHARES TO BE WITHHELD OR DELIVERED, IF ANY, WILL BE THE FAIR MARKET VALUE AS OF
THE DATE OF SUCH WITHHOLDING OR DELIVERY.


11.   CONFORMITY WITH PLAN.  THE RESTRICTED UNITS ARE INTENDED TO CONFORM IN ALL
RESPECTS WITH, AND ARE SUBJECT TO ALL APPLICABLE PROVISIONS OF, THE PLAN (WHICH
IS INCORPORATED HEREIN BY REFERENCE).  INCONSISTENCIES BETWEEN THIS AGREEMENT
AND THE PLAN SHALL BE RESOLVED BY THE ADMINISTRATOR IN ITS DISCRETION.  BY
EXECUTING AND RETURNING THE ENCLOSED COPY OF THIS AGREEMENT, YOU ACKNOWLEDGE
YOUR RECEIPT OF THIS AGREEMENT AND THE PLAN AND AGREE TO BE BOUND BY ALL OF THE
TERMS OF THIS AGREEMENT AND THE PLAN.


12.   NO GUARANTEE OF EMPLOYMENT.  GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF RESTRICTED UNITS PURSUANT TO THE VESTING PROVISIONS SET FORTH HEREIN
IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE, CONSULTANT OR DIRECTOR, IN
EACH CASE AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED RESTRICTED UNITS OR PURCHASING SHARES HEREUNDER).  GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING PROVISIONS SET FORTH HEREIN DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE.


13.   AMENDMENT OR SUBSTITUTION OF RESTRICTED UNITS.  THE TERMS OF THE
RESTRICTED UNITS MAY BE AMENDED FROM TIME TO TIME BY THE ADMINISTRATOR IN ITS
DISCRETION IN ANY MANNER THAT IT DEEMS APPROPRIATE; PROVIDED THAT, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 11 OF THE PLAN OR AS REQUIRED TO ENSURE COMPLIANCE
WITH APPLICABLE LAWS, NO SUCH AMENDMENT SHALL ADVERSELY AFFECT IN A MATERIAL
MANNER ANY OF YOUR RIGHTS UNDER THE AWARD WITHOUT YOUR WRITTEN CONSENT.


14.   UNFUNDED STATUS OF PLAN.  THE PLAN IS AN UNFUNDED ARRANGEMENT.  ANY
AMOUNTS PAYABLE UNDER THE PLAN AND THIS AGREEMENT WILL BE PAID FROM THE GENERAL
ASSETS OF THE COMPANY.  ANY PERSON ENTITLED TO A PAYMENT UNDER THE PLAN OR THIS
AGREEMENT WILL HAVE THE RIGHTS OF A GENERAL CREDITOR OF THE COMPANY AND WILL NOT
HAVE A CLAIM TO ANY PARTICULAR ASSET OF THE COMPANY.


15.   SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF THIS
AGREEMENT.


16.   LOCK-UP PERIOD. GRANTEE HEREBY AGREES NOT TO OFFER, SELL, CONTRACT TO
SELL, PLEDGE OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, ANY EQUITY
SECURITIES OF THE COMPANY, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES, ENTER INTO A TRANSACTION WHICH WOULD HAVE THE
SAME EFFECT, OR ENTER INTO ANY SWAP, HEDGE OR OTHER


 


- 3 -

--------------------------------------------------------------------------------



 


ARRANGEMENT THAT TRANSFERS, IN WHOLE OR IN PART, ANY OF THE ECONOMIC
CONSEQUENCES OF OWNERSHIP OF SUCH SECURITIES, WHETHER ANY SUCH AFOREMENTIONED
TRANSACTION IS TO BE SETTLED BY DELIVERY OF SUCH SECURITIES OR OTHER SECURITIES,
IN CASH OR OTHERWISE, OR PUBLICLY DISCLOSE THE INTENTION TO MAKE ANY SUCH OFFER,
SALE, PLEDGE OR DISPOSITION, OR TO ENTER INTO ANY SUCH TRANSACTION, SWAP, HEDGE
OR OTHER ARRANGEMENT, IN EACH CASE DURING THE SEVEN DAYS PRIOR TO AND THE 180
DAYS AFTER THE EFFECTIVENESS OF ANY UNDERWRITTEN OFFERING OF THE COMPANY’S
EQUITY SECURITIES (OR SUCH LONGER OR SHORTER PERIOD AS MAY BE REQUESTED IN
WRITING BY THE MANAGING UNDERWRITER AND AGREED TO IN WRITING BY THE COMPANY)
(THE “MARKET STANDOFF PERIOD”), EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION
IF OTHERWISE PERMITTED.  IN ADDITION, GRANTEE AGREES TO EXECUTE ANY FURTHER
LETTERS, AGREEMENTS AND/OR OTHER DOCUMENTS REQUESTED BY THE COMPANY OR ITS
UNDERWRITERS WHICH ARE CONSISTENT WITH THE TERMS OF THIS SECTION 16.  THE
COMPANY MAY IMPOSE STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO SECURITIES SUBJECT
TO THE FOREGOING RESTRICTIONS UNTIL THE END OF SUCH MARKET STANDOFF PERIOD.


17.   RESTRICTIONS/LEGAL COMPLIANCE.  SHARES WILL NOT BE DISTRIBUTED TO THE
GRANTEE UPON VESTING OF THE RESTRICTED UNITS IF THE ISSUANCE OF ANY SHARE UPON
SUCH VESTING WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE LAW.  THE COMPANY
MAY ALSO CONDITION THE DISTRIBUTION OF SHARES UPON THE EXECUTION AND DELIVERY OF
ANY FURTHER DOCUMENTS OR INSTRUMENTS BY THE GRANTEE DEEMED NECESSARY OR
DESIRABLE BY THE ADMINISTRATOR, INCLUDING ANY REPRESENTATIONS AND WARRANTIES. 
THE COMPANY SHALL NOT BE REQUIRED TO TRANSFER ON ITS BOOKS ANY SHARES THAT HAVE
BEEN SOLD OR OTHERWISE TRANSFERRED IN VIOLATION OF THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) OR ANY OTHER LAWS OR THE PROVISIONS OF THIS
AGREEMENT.  GRANTEE REPRESENTS THAT GRANTEE WILL BE ACQUIRING SHARES FOR
GRANTEE’S OWN ACCOUNT AND NOT ON BEHALF OF OTHERS.  GRANTEE UNDERSTANDS AND
ACKNOWLEDGES THAT FEDERAL, STATE AND FOREIGN SECURITIES LAWS GOVERN AND RESTRICT
GRANTEE’S RIGHT TO OFFER, SELL OR OTHERWISE DISPOSE OF SHARES AWARDED UNLESS
SUCH OFFER, SALE OR OTHER DISPOSITION THEREOF IS REGISTERED UNDER THE SECURITIES
ACT AND STATE OR FOREIGN SECURITIES LAWS, OR IN THE OPINION OF THE COMPANY’S
COUNSEL, SUCH OFFER, SALE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION OR
QUALIFICATION THEREUNDER.  GRANTEE AGREES THAT GRANTEE WILL NOT OFFER, SELL OR
OTHERWISE DISPOSE OF ANY SHARES IN ANY MANNER WHICH WOULD: (I) REQUIRE THE
COMPANY TO FILE ANY REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION (OR ANY SIMILAR FILING UNDER STATE LAW) OR TO AMEND OR SUPPLEMENT ANY
SUCH FILING OR (II) VIOLATE OR CAUSE THE COMPANY TO VIOLATE THE SECURITIES ACT,
THE RULES AND REGULATIONS PROMULGATED THEREUNDER OR ANY STATE OR OTHER FEDERAL
LAW, OR (III) VIOLATE ANY AGREEMENT BETWEEN GRANTEE AND THE COMPANY, INCLUDING
THIS AGREEMENT.


18.   RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.  GRANTEE UNDERSTANDS THAT
ALL CERTIFICATES EVIDENCING SHARES RECEIVED HEREUNDER WILL BEAR SUCH LEGENDS AS
THE COMPANY DEEMS NECESSARY OR DESIRABLE UNDER THE SECURITIES ACT AND/OR OTHER
RULES, REGULATIONS OR LAWS.  FURTHERMORE, GRANTEE AGREES THAT, IN ORDER TO
ENSURE COMPLIANCE WITH THE RESTRICTIONS REFERRED TO HEREIN, THE COMPANY MAY
ISSUE APPROPRIATE “STOP-TRANSFER” INSTRUCTIONS TO ITS TRANSFER AGENT, IF ANY,
AND THAT, IF THE COMPANY  TRANSFERS ITS OWN SECURITIES, IT MAY MAKE APPROPRIATE
NOTATIONS TO THE SAME EFFECT IN ITS OWN RECORDS.


19.   DRAG-ALONG RIGHT.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, IF AT ANY TIME ANY STOCKHOLDER OF THE COMPANY, OR GROUP OF
STOCKHOLDERS, OWNING A MAJORITY OR MORE OF THE VOTING CAPITAL STOCK OF THE
COMPANY (HEREINAFTER, COLLECTIVELY THE “TRANSFERRING STOCKHOLDERS”) PROPOSES TO
ENTER INTO ANY TRANSACTION INVOLVING (A) A SALE OF MORE


 


- 4 -

--------------------------------------------------------------------------------



 


THAN 50% OF THE OUTSTANDING VOTING CAPITAL STOCK OF THE COMPANY IN A NON-PUBLIC
SALE OR (B) ANY MERGER, SHARE EXCHANGE, CONSOLIDATION OR OTHER REORGANIZATION OR
BUSINESS COMBINATION OF THE COMPANY IMMEDIATELY AFTER WHICH A MAJORITY OF THE
DIRECTORS OF THE SURVIVING ENTITY IS NOT COMPRISED OF PERSONS WHO WERE DIRECTORS
OF THE COMPANY IMMEDIATELY PRIOR TO SUCH TRANSACTION OR AFTER WHICH PERSONS WHO
HOLD A MAJORITY OF THE VOTING CAPITAL STOCK OF THE SURVIVING ENTITY ARE NOT
PERSONS WHO HELD VOTING CAPITAL STOCK OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
TRANSACTION (A “CONTROL TRANSACTION”), THE COMPANY MAY REQUIRE THE GRANTEE TO
PARTICIPATE IN SUCH CONTROL TRANSACTION WITH RESPECT TO ALL OR SUCH NUMBER OF
THE GRANTEE’S SHARES AS THE COMPANY MAY SPECIFY IN ITS DISCRETION, BY GIVING THE
GRANTEE WRITTEN NOTICE THEREOF AT LEAST TEN DAYS IN ADVANCE OF THE DATE OF THE
TRANSACTION OR THE DATE THAT TENDER IS REQUIRED, AS THE CASE MAY BE.  UPON
RECEIPT OF SUCH NOTICE, THE GRANTEE SHALL TENDER THE SPECIFIED NUMBER OF SHARES,
AT THE SAME PRICE AND UPON THE SAME TERMS AND CONDITIONS APPLICABLE TO THE
TRANSFERRING STOCKHOLDERS IN THE TRANSACTION OR, IN THE DISCRETION OF THE
ACQUIRER OR SUCCESSOR TO THE COMPANY, UPON PAYMENT OF THE PURCHASE PRICE TO THE
GRANTEE IN IMMEDIATELY AVAILABLE FUNDS.


20.   DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT.


21.   ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN AND THIS AGREEMENT CONSTITUTE
THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE
COMPANY AND GRANTEE WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE
MODIFIED ADVERSELY TO THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED
BY THE COMPANY AND GRANTEE.  THIS AGREEMENT IS GOVERNED BY THE LAWS OF THE STATE
OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


22.   NOTICES.  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN
BY EITHER THE COMPANY OR THE GRANTEE PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN ON THE DATE AND AT THE TIME
DELIVERED VIA PERSONAL, COURIER OR RECOGNIZED OVERNIGHT DELIVERY SERVICE OR, IF
SENT VIA TELECOPIER, ON THE DATE AND AT THE TIME TELECOPIED WITH CONFIRMATION OF
DELIVERY OR, IF MAILED, ON THE DATE FIVE (5) DAYS AFTER THE DATE OF THE MAILING
(WHICH SHALL BE BY REGULAR, REGISTERED OR CERTIFIED MAIL).  DELIVERY OF A NOTICE
BY TELECOPY (WITH CONFIRMATION) SHALL BE PERMITTED AND SHALL BE CONSIDERED
DELIVERY OF A NOTICE NOTWITHSTANDING THAT IT IS NOT AN ORIGINAL THAT IS
RECEIVED.  IF DIRECTED TO THE GRANTEE, ANY SUCH NOTICE, DEMAND OR REQUEST SHALL
BE SENT TO THE ADDRESS INDICATED AT THE END OF THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS THE GRANTEE MAY HEREAFTER SPECIFY IN WRITING.  IF DIRECTED TO THE
COMPANY, ANY SUCH NOTICE, DEMAND OR REQUEST SHALL BE SENT TO THE COMPANY’S
PRINCIPAL EXECUTIVE OFFICE, C/O THE COMPANY’S SECRETARY, OR TO SUCH OTHER
ADDRESS OR PERSON AS THE COMPANY MAY HEREAFTER SPECIFY IN WRITING.


23.   MISCELLANEOUS.

A.     THE RIGHTS AND BENEFITS OF THE COMPANY UNDER THIS AGREEMENT SHALL BE
TRANSFERABLE TO ANY ONE OR MORE PERSONS OR ENTITIES, AND ALL COVENANTS AND
AGREEMENTS HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY THE
COMPANY’S SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS OF THE GRANTEE
UNDER THIS AGREEMENT MAY ONLY BE ASSIGNED WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY.

 

- 5 -

--------------------------------------------------------------------------------


 

B.     EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF ANY SUCH PROVISION OR
PROVISIONS, NOR PREVENT THAT PARTY THEREAFTER FROM ENFORCING EACH AND EVERY
OTHER PROVISION OF THIS AGREEMENT.  THE RIGHTS GRANTED BOTH PARTIES HEREIN ARE
CUMULATIVE AND SHALL NOT CONSTITUTE A WAIVER OF EITHER PARTY’S RIGHT TO ASSERT
ALL OTHER LEGAL REMEDIES AVAILABLE TO IT UNDER THE CIRCUMSTANCES.

C.     THIS AGREEMENT MAY BE EXECUTED, INCLUDING EXECUTION BY FACSIMILE
SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

- 6 -

--------------------------------------------------------------------------------


 

NAVTEQ CORPORATION:

 

 

 

By

 

 

 

 

 

Name

 

 

 

 

BY YOUR SIGNATURE, YOU HEREBY AGREE THAT THE RESTRICTED UNITS ARE AWARDED UNDER
AND GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS AGREEMENT.  IN
ADDITION, YOUR SIGNATURE BELOW EVIDENCES YOUR ACKNOWLEDGMENT THAT YOU HAVE
REVIEWED THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY, YOU HAVE HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS AGREEMENT
AND YOU FULLY UNDERSTAND ALL PROVISIONS OF THE PLAN AND THIS AGREEMENT. YOU
AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS RELATING TO THE PLAN
AND/OR THIS AGREEMENT. YOU ALSO ACKNOWLEDGE AND UNDERSTAND THAT THE
ADMINISTRATOR HAS THE AUTHORITY TO ACT IN CERTAIN CIRCUMSTANCES WITHOUT YOUR
CONSENT, INCLUDING, BUT NOT LIMITED TO, THE AUTHORITY TO ADJUST THE TERMS AND
CONDITIONS OF THIS AGREEMENT IN THE EVENT OF CERTAIN CORPORATE TRANSACTIONS AND
OTHER EVENTS DESCRIBED IN SECTION 11 OF THE PLAN, AND SUCH ACTIONS COULD
NEGATIVELY IMPACT YOUR RIGHTS UNDER THIS AGREEMENT.  ADDITIONALLY, YOU AGREE TO
NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED BELOW.

GRANTEE:

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

Residence Address

 

 

- 7 -

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

THE UNDERSIGNED SPOUSE OF GRANTEE HAS READ AND HEREBY APPROVES THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AGREEMENT.  IN CONSIDERATION OF THE COMPANY
GRANTING TO GRANTEE THE RIGHT TO RECEIVE SHARES OF THE COMPANY’S COMMON STOCK AS
SET FORTH IN THE PLAN AND THIS AGREEMENT, THE UNDERSIGNED HEREBY AGREES TO BE
IRREVOCABLY BOUND BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS AGREEMENT AND
FURTHER AGREES THAT ANY COMMUNITY PROPERTY INTEREST SHALL BE SIMILARLY BOUND. 
THE UNDERSIGNED HEREBY APPOINTS THE UNDERSIGNED’S SPOUSE AS ATTORNEY-IN-FACT FOR
THE UNDERSIGNED WITH RESPECT TO ANY AMENDMENT OR EXERCISE OF RIGHTS UNDER THE
PLAN AND/OR THIS AGREEMENT.

 

 

 

 

 

Signature of Grantee’s Spouse

 

 

 

 

 

 

 

 

 

 

 

Printed Name of Grantee’s Spouse

 

 

 

 

 

- 8 -

--------------------------------------------------------------------------------